DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1.  Applicant’s election of Group I, claims 49-55 and 58-61, and the species of SEQ ID NO: 1, in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.  Claims 49-61 are currently pending, with claims 56 and 57 withdrawn as non-elected subject matter.  Claims 49-55 and 58-61 are under examination.


Information Disclosure Statement
	The information disclosure statement filed on 12/28/2020 has been fully considered.


Claim Objections
Claim 54 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 49. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	In the instant case, claim 54 differs from claim 49 in that claim 54 recites the limitation “wherein at least 100 liters of the formulation are stored at below freezing conditions”.   The limitations in claim 54 which recite “preferably 12.5 mg/ml”, “preferably 7%”, “preferably 0.01%”, “preferably 20 nM”, and “preferably 6.5” are interpreted as mere preferences of the ranges recited in the claim, and are not given any patentable weight.  Furthermore, claims 49 and 54 are both product claims, and because the “preferably” limitations are not given patentable weight, the product of claim 54 is identical to that of claim 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-55 and 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49, 50, 53, and 54 contain the trademark/trade name “Tween-80”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific surfactant and, accordingly, the identification/description is indefinite.
With respect to the limitations of claims 52-54 and 60, the language of the claims is confusing because the claims recite the limitations of “preferably” (claims 52-54, 60), “preferably at least”, “more preferably at least”, and “even at least” (claim 52).  It is not clear if these “preferable” or “preferably” or “even at least” limitations are mere preferences, or intended to be actual limitations.  For the purpose of examination, these limitations have been interpreted as simply being mere preferences.
Claim 52 recites “Biacore” as a limitation for measurement of binding activity.  Biacore is the name of a life sciences company, rather than an actual product, and it is not clear if the claim refers to the company, or technology produced by the company.
Claim 52 recites that the vWF binder retains its binding activity after storage compared to the binding activity prior to storage.  It is not clear if the limitation “storage” refers to activity which is retained 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.  Claim 49, 51-55, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 20100260766, published 10/14/2010), in view of Holz et al (US 20110158996, published 6/30/2011).


Claim 49 is directed to a formulation comprising a von Willebrand Factor (vWF) binder, a citrate buffer, an excipient, and Tween-80, wherein:
(a) the vWF binder has a concentration from about 0.1 mg/mL to about 80 mg/mL;
(b) the excipient is chosen from sucrose, glycine, mannitol, trehalose or NaCl at a concentration of about 1% to about 15% (w/v);
(c) Tween-80 has a concentration of about 0.001% to 0.5% (v/v); and
(d) the citrate buffer has a concentration of about 5 mM to about 200 mM such that the pH of the formulation is about 6.0 to 7.0, and
wherein said vWF binder comprises at least one of SEQ ID NOs: 1-19.


Claim 51 is directed to the formulation according to claim 49, which has:
(i) less than 5% of high molecular weight (HMW) species after storage for at least 12 months at 5°C; and/or
(ii) less than 5% of low molecular weight (LMW) species after storage for at least 12 months at 5°C.

Claim 52 is directed to the formulation according to claim 49, wherein at least 80%, preferably at least 90%, more preferably at least 95% or even at least 99% of the vWF binder retains its binding activity after storage compared to the binding activity prior to storage, said binding activity as measured by ELISA and/or Biacore.

Claim 53 is directed to the formulation according to claim 49, which is a liquid or reconstituted lyophilized formulation comprising:
(a) a vWF binder at a concentration from about 0.1 mg/mL to about 80 mg/mL, preferably 12.5 mg/mL;
(b) sucrose at a concentration of about 1% to about 15% (w/v), preferably 7% (w/v);
(c) ween-80 at a concentration of about 0.001%-0.5% (v/v), preferably 0.01% (v/v); and
(d) a citrate buffer at a concentration of about 5 mM to about 200 mM, preferably 20 mM, such that the pH of the formulation is about 6.0 to 7.0, preferably 6.5.

Claim 54 is directed to the formulation according to claim 49, which is a bulk storage formulation comprising:
(a) a vWF binder at a concentration from about 0.1 mg/mL to about 80 mg/mL, preferably 12.5 mg/mL;
(b) sucrose at a concentration of about 1% to about 15%, preferably 7% (w/v);
(c) Tween-80 at a concentration of about 0.001%-0.5% (w/v), preferably 0.01% (v/v); and
(d) a citrate buffer at a concentration of about 5 mM to about 200 mM, preferably 20 mM, such that the pH of the formulation is about 6.0 to 7.0, preferably 6.5;
wherein at least 100 liters of the formulation are stored at below freezing conditions.

Claim 55 is directed to the formulation according to claim 49, which is in liquid, lyophilized, spray-dried, reconstituted lyophilized or frozen form.

Claim 60 is directed to the formulation according to claim 49, wherein said vWF binder comprises an amino acid sequence which is at least 90% identical to SEQ ID NO: 1, preferably said amino acid sequence is identical to SEQ ID NO: 1.

Claim 61 is directed to the formulation according to claim 49, wherein the vWF binder in the formulation retains at least about 80% of its stability after storage for at least 12 months at 5°C.


Srivastava teaches stable antibody formulations, wherein said formulations comprise:
an antibody at a concentration of 5-30 mg/ml (paragraph 0014; claim 22);
excipients such as:
glycine at a concentration of 75 mM to 150 mM (paragraph 0016; claims 26, 29, and 30);
sucrose (paragraphs 0077, 0079; claim 26);
mannitol (paragraphs 0024, 0077; claim 26);
trehalose (paragraphs 0023, 0025, 0077, 0079; claims 26, 29, and 39); and
NaCl at a concentration of about 75 mM to 150 mM (paragraphs 0017, 0020, 0071; claims 31 and 32),
polysorbate 80 at a concentration of about 0.001% to about 1%, and specifically about 0.01% (paragraphs 0018, 0078; claim 33);
citrate buffer at a concentration of 5-20 mM (paragraph 0015, 0020; claims 21-25);
wherein the pH is from 6 to about 7 (paragraphs 0076, 0077; claim 37).

Srivastava also teaches a specific formulation comprising 5 mg/ml of an antibody, 10 mM citrate buffer, 100 mM glycine, 100 mM NaCl, and 0.01% polysorbate 80, at a pH of 6.5 (claim 37), and teaches that unlike PBS formulations, this formulation was free of particulates and had improved stability (paragraph 0071).
Srivastava further teaches that the antibodies of its invention encompass single domain antibodies (paragraph 0096), and that its formulations can be lyophilized (claim 38).  Srivastava is silent with respect to a formulation comprising a vWF binder, and specifically Applicants’ elected species of SEQ ID NO: 1.
However, Holz teaches a nanobody which binds vWF, specifically ALX-0081, that is useful for treatment or prevention of thrombus formation, and formulations comprising ALX-0081 (paragraphs 0003-0014, 0028-0031).  The instant specification teaches that SEQ ID NO: 1 is ALX-0081 (p. 9, line 31 – p. 10, line 7; p. 68, Table A-1), and therefore Holz teaches formulations which comprise a vWF binder having the amino acid sequence of SEQ ID NO: 1.  Holz teaches that such formulations may comprise ALX-0081 in an amount of 1-20 mg/ml, a buffer which can be citrate buffer, excipients such as mannitol, glycine, and NaCl, and polysorbate 80 (i.e. Tween-80), at pH of 7.1 (paragraph 0028).  Holz teaches that polysorbate can be present in an amount of 0.02%.  Holz also teaches that its formulations can be lyophilized, or prepared from lyophilized compositions (paragraphs 0038, 0039).  Holz is silent with respect to concentration ranges and specific concentrations of the various excipients and buffers.

With respect to the limitations of claims 49 and 60, it would have been prima facie obvious as of the filing date of the instant invention to apply the invention of Holz to that of Srivastava in order to create a formulation comprising the vWF comprising the sequence of SEQ ID NO: 1 (i.e. the nanobody ALX-0081), wherein said formulation comprised ALX-0081 at a concentration of 1-20 mg/ml, an excipient selected from sucrose, glycine, mannitol, trehalose, and NaCL, and polysorbate 80 (Tween 80) and a citrate buffer at a pH of about 6 to 7.  In particular, Srivastava discloses that antibodies, including single chain antibodies, can be stably formulated with these components, and teaches a specific formulation (5 mg/ml of an antibody, 10 mM citrate buffer, 100 mM glycine, 100 mM NaCl, and 0.01% polysorbate 80, at a pH of 6.5 - claim 37), wherein this formulation exhibited increased stability relative to other formulations (paragraph 0071).  Holz teaches that ALX-0081 can be formulated with these same components, and therefore one of ordinary skill would have reasonably expected that formulation of the ALX-0081 nanobody of Holz using the formulations taught by Srivastava would result in a formulation comprising ALX-0081 with superior properties (e.g. stability) compared to other formulations, as Srivastava specifically teaches its formulations exhibit superior stability.

Furthermore, no more than routine skill would have been required to apply the concentration/amounts of the excipients (citrate buffer, NaCl, glycine, sucrose, trehalose, mannitol, polysorbate 80) taught by Srivastava to the ALX-0081 formulations taught by Holz, as Holz teaches that these are acceptable components of an ALX-0081 formulation.  Srivastava teaches advantages to formulation with these agents, as it taught a specific formulation which exhibited increased stability (paragraph 0071; claim 37), and one of ordinary skill would have reasonably expected that this formulation could be applied to the ALX-0081 with optimization of specific concentrations which are appropriate for this specific nanobody/single chain antibody.  Thus, it would have been prima facie obvious to combine the teachings of Srivastava and Holz to advantageously achieve a formulation comprising a von Willebrand binder, specifically ALX-0081 (SEQ ID NO: 1 of the instant invention), wherein the formulation comprised the recited agents and would have been expected to exhibit stability.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine the inventions of Srivastava and Holz, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

With respect to the limitations of claims 51, 52, and 61, the formulations suggested by combining Srivastava and Holz would comprise the same components as recited in claim 49, and Srivastava either teaches formulation components in the same concentration ranges.  Because the resulting formulations would be the same as encompassed by claim 49, they would necessarily exhibit the properties recited in claims 51, 52, and 61.

With respect to the limitations of claims 53 and 54, Srivastava shows that single chain antibody formulations with citrate buffer and sucrose (see Table 6) resulted in decreased percentage of aggregates and turbidity (paragraph 0158; Figures 26 and 28) compared to formulation with citrate alone.  Thus, one of ordinary skill could have readily selected sucrose as an excipient in its antibody formulations, with a reasonable expectation that the presence of sucrose in combination with a citrate buffer would result in increased antibody stability in terms of decreased aggregation and formulation turbidity.
With respect to the limitations in claims 53 and 54 which recite specific concentrations/amounts, it is noted that these concentrations/amounts are merely preferences and are not given any patentable weight.  As discussed above with respect to independent claim 49, Srivastava and Holz suggests a formulation comprising ALX-0081 and an excipient which can be sucrose, polysorbate 80, citrate buffer at concentrations encompassed by the ranges recited in the claims, and at a pH of 6 to 7.
Regarding the limitations in claims 53 and 54 which state that the formulation is a liquid or reconstituted lyophilized formulation (claim 53), and wherein the formulation is a bulk storage formulation (claim 54), formulations which are prepared from lyophilized formulations, as taught by Holz, would necessarily meet this limitation of claim 53, and the formulation suggested by Holz and Srivastava could be considered a “bulk storage” formulation depending on the amount which is stored.

With respect to the limitations of claim 55, Holz teaches that its formulations can be lyophilized, or prepared from lyophilized compositions (paragraphs 0038, 0039), and Srivastava also teaches that is formulations can be lyophilized (see abstract; paragraphs 0003, 0021-0025; claims 38 and 39).


2.  Claim 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 20100260766, published 10/14/2010) in view of Holz et al (US 20110158996, published 6/30/2011), et al (US 20100137213, published 6/3/2010).
Fernandez was cited in the IDS filed on 12/28/2020.

Claim 58 is directed to a kit or an article of manufacture, comprising a container containing the formulation of claim 49, and instructions for use.

Claim 59 is directed to the kit or article of manufacture of claim 58, wherein the formulation is present in a vial or an injectable syringe.

Holz and Srivastava teach as discussed above, but do not explicitly teach a kit or article of manufacture comprising a formulation comprising ALX-0081 and instructions for use, wherein the formulation is present in a vial or an injectable syringe.
However, Fernandez teaches formulations comprising single domain antibodies (i.e. nanobodies), and methods of treating disorders with said antibodies (see abstract).  Fernandez teaches that its formulations can be present in a kit or article of manufacture, such as an injectable syringe or vial, with instructions for use (paragraphs 0019, 0039, 0204-0211; claims 20-22).

Therefore, it would have been prima facie obvious, as of the filing date of the instant invention, to apply the invention of Fernandez to the ALX-0081 formulation suggested by Holz and Srivastava such that the formulation was contained in a kit or article of manufacture with instructions for use, wherein said kit or article of manufacture was a vial or syringe.  Holz teaches that formulations comprising ALX-0081 are therapeutically useful for treatment or prevention of disorders involving thrombus formation, and Fernandez teaches that it is advantageous to contain a therapeutic antibody formulation in a kit or article of manufacture, such as a vial or injectable syringe.  One of ordinary skill would have had a reasonable expectation of success by formulating a von Willebrand factor binder, specifically ALX-0081, in a formulation which meets the limitations of independent claim 49, and then creating a kit or article of manufacture (specifically a vial or injectable syringe) which contains this formulation along with instructions for use, as Holz and Srivastava teach the advantages of creating such a formulation, and Fernandez teaches that such vials or injectable syringes are useful for containing such formulations.
Furthermore, no more than routine skill would have been required to modify the formulation suggested by Holz and Srivastava such that the formulation was contained in a vial or injectable syringe, as Fernandez teaches that these articles of manufacture are useful for containing antibody formulations, and also teaches that instructions for use should be included.  Thus, it would have been prima facie obvious to 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the inventions of Holz, Srivastava, and Fernandez, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 49-55 and 58-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,035,862.
The subject matter of the instant claims is discussed above.  The instant application is a CONTINUATION of US Application 14/891,441, from which the ‘862 patent issued.  Therefore, SEQ ID NO: 1 of the instant invention is necessarily identical to SEQ ID NO: 1 of the ‘862 patent.

Independent claim 1 of the ‘862 patent is directed to a formulation comprising a von Willebrand Factor (vWF) binder, a citrate buffer, sucrose, and polysorbate-80, wherein: (a) the vWF binder has a concentration of about 10 mg/ml to about 12.5 mg/mL; (b) the sucrose has a concentration of about 7% (w/v); (c) the polysorbate-80 has a concentration of about 0.01% (v/v); and (d) the citrate buffer has a concentration of about 20 mM, wherein the pH of the formulation is about 6.5, and wherein said vWF binder comprises SEQ ID NO: 1.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a formulation comprising a vWF binding, wherein said binder is SEQ ID NO: 1, and wherein the formulations comprise a citrate buffer, sucrose, and polysorbate 80, and at a pH of 6.5.  The concentrations and amounts of each component recited in the ‘862 claims are fully encompassed by the ranges recited in the instant claims, and the ‘862 formulation is simply a more narrow embodiment of instant claim 49.
With respect to the limitations of claims 50, 53, and 54, the ‘862 claims recite formulations comprising SEQ ID NO: 1, sucrose, citrate buffer, and polysorbate at the concentrations/amounts recited in the instant claims, and at a pH which meets the instant limitaitons.
With respect to the limitations of instant claims 51 and 52, these limitations are recited in ‘862 claims 3 and 4, respectively.
With respect to the limitations of instant claim 55, these limitations are recited in ‘862 claim 7.
With respect to the limitations of instant claims 58 and 59, these limitations are recited in ‘862 claims 8 and 9, respectively.
With respect to the limitations of instant claim 60, the ‘862 claims recite formulations comprising SEQ ID NO: 1.
With respect to the limitations of instant claim 61, these limitations are recited in ‘862 claim 10.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner
Art Unit 1646